DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Fung, discloses a method of manufacturing a semiconductor device, comprising: forming a stacked structure including alternately stacked semiconductor layers and sacrificial layers; forming a sacrificial gate structure over the stacked structure; forming a first dielectric layer over the sacrificial gate structure; removing the sacrificial gate structure, thereby forming a gate space; removing the sacrificial layers in the gate space, thereby releasing the semiconductor layers; forming a gate structure wrapping around the semiconductor layers; and forming a second dielectric layer.  The prior art of record, Lilak, teaches the semiconductor layers are made of an oxide semiconductor material.  The prior arts of record, individually or in combination, do not disclose nor teach “forming a contact opening in the second dielectric layer and the first dielectric layer; removing the sacrificial layers in the contact opening, thereby releasing source/drain regions of the semiconductor layers; and forming a source/drain contact wrapping around the source/drain regions of the semiconductor layers” in combination with other limitations as recited in claim 1.
The prior art of record, Le (US 2018/0366587), discloses a method of manufacturing a semiconductor device, comprising: forming a fin structure including 
The prior art of record, Fung, discloses a method of manufacturing a semiconductor device, comprising: forming a stacked structure including alternately stacked semiconductor layers and sacrificial layers; forming a sacrificial gate structure over the stacked structure, the sacrificial gate structure including a sacrificial gate dielectric layer, a sacrificial gate electrode layer and a hard mask layer; forming a first dielectric layer over the sacrificial gate structure; performing a chemical mechanical polishing operation so that the sacrificial gate electrode layer is exposed; removing the sacrificial gate structure, thereby forming a gate space; removing the sacrificial layers in the gate space, thereby releasing the semiconductor layers; and forming a gate 2O3, Ga2O3, and ZnON.  The prior arts of record, individually or in combination, do not disclose nor teach “after the gate structure is formed, forming a second dielectric layer; forming a contact opening in the second dielectric layer and the first dielectric layer; removing the sacrificial layers in the contact opening, thereby releasing source/drain regions of the semiconductor layers; and forming a source/drain contact wrapping around the source/drain regions of the semiconductor layers” in combination with other limitations as recited in claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811